Citation Nr: 1225166	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  07-19 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, right shoulder.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for residuals of left rib fractures.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for allergic rhinitis.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for gastroenteritis with diarrhea.

9.  Entitlement to service connection for rashes.

10.  Entitlement to service connection for disability manifested by joint and muscle pain, memory loss, fatigue, twitching hands and feet, and sleep disturbance, claimed as a qualifying chronic disability under 38 C.F.R. § 3.317 (2011). 

11.  Entitlement to service connection for residuals of concussion with headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969; from January 1991 to June 1991; May 1, 1992 to May 9, 1992; and, from October 5, 1994 to February 8, 1995.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for degenerative joint disease, right shoulder; back disability; residuals of left rib fractures; bilateral hearing loss; tinnitus; allergic rhinitis; hypertension; gastroenteritis with diarrhea; rashes; disability manifested by joint and muscle pain, memory loss, fatigue, twitching hands and feet, and sleep disturbance; residuals of concussion with headaches; posttraumatic stress disorder (PTSD); bilateral knee disability; stomach ulcer; gallstones; hiatal hernia/GERD; and, disability manifested by jaundice and bile.  In October 2006, the Veteran filed a notice of disagreement with regard to all issues denied in the August 2006 rating decision.  A statement of the case was issued in April 2007.  In June 2007,  and a substantive appeal was received with regard to the following issues:  degenerative joint disease, right shoulder; back disability; residuals of left rib fractures; bilateral hearing loss; tinnitus; allergic rhinitis; hypertension; gastroenteritis with diarrhea; rashes; disability manifested by joint and muscle pain, memory loss, fatigue, twitching hands and feet, and sleep disturbance; and, residuals of concussion with headaches.  Thus, the remaining issues are not in appellate status.

The Veteran testified at a Board hearing in May 2012; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the Board hearing, the Veteran testified that he has been seeking private medical treatment from Robert Subers since 2006.  Upon obtaining an appropriate release from the Veteran, his records should be requested from Dr. Subers.  38 C.F.R. § 3.159(c)(1) (2011).  

Treatment records from the Fresno VA Medical Center (VAMC) are on file for the period from September 2, 2004, to December 1, 2005.  The RO/AMC should ensure that any treatment records for the period prior to September 2, 2004 are associated with the claims folder.  This is so because the Veteran asserts that he was afforded a Gulf War Registry VA examination; however, such examination report is not of record.  The Veteran also testified that he continues to seek periodic treatment at the Fresno VAMC, thus updated treatment records from December 2, 2005 should be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Residuals of rib fractures, concussion

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a CVA occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Where a veteran served continuously for ninety (90) or more days during a period of war or peacetime service after December 31, 1946, and if arthritis manifests to a compensable degree within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (emphasis added). 

However, service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

In May 1990, the Veteran was in a motor vehicle accident (MVA) and sustained a possible concussion, multiple left rib fractures, and left lung contusion.  A Report of Investigation, Line of Duty and Misconduct Status, DD Form 261, reflects a finding that the MVA occurred in the line of duty, during ACDUTRA, as he was enroute to a duty station for additional annual training.  A Statement of Medical Examination and Duty Status, DD Form 2173, reflects that he was treated at Madera Community Hospital on May 21, 1990 for concussion, broken ribs, and a sore shoulder. 

While treatment records are on file from Madera Community Hospital from 2005, they are not on file from May 1990.  An attempt should be made to obtain the Veteran's treatment records from Madera dated in May 1990.

In light of the injuries sustained during a period of ACDUTRA, the Veteran should be afforded a VA examination to assess whether he suffers from any residuals of broken ribs or concussion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Right shoulder

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Moreover, temporary flare-ups during service of the symptoms of a disability, without overall worsening of the condition itself, do not constitute aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

As detailed hereinabove, per a service personnel record the Veteran was treated for a "sore shoulder" as a result of a line of duty MVA in May 1990.  The Veteran has also testified that he injured his right shoulder in the MVA.  

A December 1994 service consultation sheet reflects that the Veteran was experiencing right shoulder pain and crepitus especially on internal rotation.  The provisional diagnosis was bursitis.  In January 1995, a physical therapist noted that the Veteran had a two year history of right shoulder pain and noted that he injured his shoulder weight lifting in 1991.  It was noted that x-rays show degenerative arthritis of the AC joint.  Such record seems to suggest that the Veteran had a pre-existing right shoulder problem that pre-dated his period of active service from October 1994 to February 1995.  

In light of the possible shoulder injury in the May 1990 MVA and right shoulder complaints and diagnosis documented in the December 1994 service treatment record, the Veteran should be afforded a VA examination to assess the nature and etiology of any right shoulder disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Back

The Veteran testified that he injured his back in 1980 while stationed at Camp San Luis Obispo; this injury is not documented in the record.

A May 1982 service record reflects pain in the back area.  A May 1982 individual sick slip reflects a diagnosis of subscapular and paraspinal myalgia.  

A January 1986 emergency care and treatment service record reflects that the Veteran complained of tearing or pulling type pain to the right thoracic back while lifting in the field.  The assessment was possible back strain/ may be referred pain due to possible recurring ulcers.

A June 1986 service treatment records reflects a possible back strain.  

A May 1991 service record reflects that the Veteran complained of a sore back.  

The Veteran testified that he injured his back unloading ammunition in 1991; but no specific injury is documented in the record.

Bilateral hearing loss and tinnitus

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran testified that he was exposed to rifles and pistols during active service, ACDUTRA, and INACDUTRA, and during his early service he did not wear hearing protection.  He also testified that he was exposed to a generator.  The Veteran also testified that experiences ringing and buzzing in his ears.  

An April 1991 audiogram reflects that the Veteran is routinely exposed to hazardous noise and his hearing loss profile was H1.  Hearing was within normal limits

A November 1994 audiogram reflects that the Veteran is not routinely exposed to hazardous noise.  Audiometric testing  reflected puretone findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
35
30
15
LEFT
30
25
30
35
40

On repeat audiometer testing performed following cleaning the Veteran's ears, puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
30
25
15
LEFT
20
20
20
40
35

Thus, prior to the Veteran's ears being cleaned, hearing loss was shown in the left ear per § 3.385.  However, following his ears being cleaned, hearing loss was not shown in either ear per § 3.385.  The Report of Medical Examination reflects that he meets H-1 "barely."  

In light of the subjective complaints of hearing loss and tinnitus, and objective findings of hearing loss shown in November 1994, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed hearing loss and tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Allergic rhinitis

A March 1991 service treatment record generated during a period of active duty reflects symptoms of cough and congestion, and an assessment of allergic rhinitis.  In light of the diagnosis, the Veteran should be afforded a VA examination to assess the nature and etiology of any allergic rhinitis.  Id.

Hypertension

A November 1994 Report of Medical Examination reflects a blood pressure reading of 118/90, and an indication that testing was repeated as blood pressure readings were high.  

A July 2005 VA treatment record references a history of elevated blood pressure without hypertension.  However, a July 2005 treatment record from Madera Community Hospital reflects a diagnosis of hypertension.

In light of the elevated blood pressure reading documented in the November 1994 Report of Medical Examination and the private diagnosis of hypertension, the Veteran should be afforded a VA examination to assess the nature and etiology of any hypertension.  Id.

Gastroenteritis with diarrhea

In May 1981, the Veteran suffered from gallstones and a duodenal ulcer.  This was not during a period of active duty, and does not appear to have occurred during a period of ACDUTRA.

In January 1991, at the time of his entry into a period of active service, a service record reflects that the Veteran was on profile for peptic ulcer.

In April 1991, during a period of active service, the Veteran suffered from gastroenteritis.  

An October 1994 Physical Profile reflects a medical condition of asymptomatic gastroenterostomy with hiatal hernia controlled with medication (for over 10 years).  

In October 1994, an upper GI series was performed which showed functioning gastroenterostomy without evidence of ulceration and hiatus hernia.  

Rashes

The Veteran testified that he experienced a rash on his back during service in Saudi Arabia.  

A May 1991 service record (generated during his service in the Persian Gulf) reflects follow-up on blemishes on torso for three weeks.  The examiner observed small papular rash on chest and back.  The examiner did not specifically diagnose a disability but stated that it was acne like.  

Disability manifested by joint and muscle pain, memory loss, fatigue, twitching hands, feet, and sleep disturbance

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f) (West 2002); 38 C.F.R. § 3.317(d) (2011).  A DD Form 215 reflects that the Veteran is in receipt of the Southwest Asia Service Medal with 1 Bronze Service Star; the Kuwait Liberation Medal - Saudi Arabia; the Kuwait Liberation Medal - Kuwait; and, the Army Reserve Components Overseas Training Ribbon with 2nd Oak Leaf Cluster.  A service personnel record reflects that he served in Saudi Arabia from January 30, 1991, to May 17, 1991.  

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010). 

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -81836 (December 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g) .

In light of the Veteran's service in the Persian Gulf and his complaints of joint and muscle pain, memory loss, fatigue, twitching hands, feet, and sleep disturbance, he should be afforded a VA examination to assess the nature and etiology of any claimed disability.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he complete appropriate releases (VA Form 21-4142s) with regard to the following medical providers:

a)  Madera Community Hospital (from May 1990);

b)  Dr. Robert Subers in Clovis, CA; and,

c)  any other identified medical provider.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Obtain VA treatment records from the Fresno VAMC for the period prior to September 2, 2004, and from December 1, 2005.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  The Veteran should be scheduled for a VA examination with a physician to ascertain the nature and etiology of any residuals of broken ribs or concussion.  It is imperative that the claims folder, to include service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays or MRIs, should be accomplished, and all special test and clinical findings should be clearly reported.    The examiner should respond to the following:

a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran suffers from residuals of concussion as a result of the May 1990 motor vehicle accident?

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran suffers from residuals of broken ribs as a result of the May 1990 motor vehicle accident?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  Consideration should be given to the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  If the foregoing question cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any right shoulder disability.  The claims file should be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 

a)  Please identify all disabilities of the right shoulder;

b)  For any right shoulder disability found, did it at least as likely as not (a 50 percent or higher degree of probability) have its onset during a period of active service (February 1966 to January 1969; January 1991-June 1991; May 1 to May 9, 1992; October 5, 1994, to February 8, 1995)?

c)  For any right shoulder disability found, did it at least as likely as not (a 50 percent or higher degree of probability) have its onset during a period of ACDUTRA (May 1990 or any other dates) or INACDUTRA?

d)  If a right shoulder disability pre-existed a period of active service, did it at least as likely as not (a 50 percent or higher degree of probability) undergo an increase in disability during a period of active service, ACDUTRA (May 1990), or INACDUTRA beyond any natural progress.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  Consideration should be given to the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  If the foregoing question cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

5.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any back/lumbar spine disability.  The claims file should be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 

a)  Please identify all disabilities of the back;

b)  For any back/lumbar spine disability found, did it at least as likely as not (a 50 percent or higher degree of probability) have its onset during a period of active service (February 1966 to January 1969; January 1991-June 1991; May 1 to May 9, 1992; October 5, 1994, to February 8, 1995);

c)  For any back/lumbar spine disability found, did it at least as likely as not (a 50 percent or higher degree of probability) have its onset during a period of ACDUTRA or INACDUTRA (May 1982, January 1986, or June 1986)?

d)  If a back/lumbar spine disability pre-existed a period of active service, did it at least as likely as not (a 50 percent or higher degree of probability) undergo an increase in disability during a period of active service, ACDUTRA or INACDUTRA beyond any natural progress.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  Consideration should be given to the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  If the foregoing question cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

6.  Schedule the Veteran for a VA audiometric examination to ascertain whether he currently suffers from bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, and the etiology of any bilateral hearing loss and tinnitus.  It is imperative that the claims file be made available to and be reviewed by the examiner.  

If the Veteran suffers from bilateral hearing loss as defined by 38 C.F.R. § 3.385, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure.  

If the Veteran suffers from tinnitus, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The examiner should reconcile any opinion with the service treatment records, lay statements of noise exposure in-service and post-service lay statements pertaining to hearing loss symptomatology, and any post-service medical findings of bilateral hearing loss and tinnitus.

7.  The Veteran should be scheduled for a VA examination with a physician to ascertain the nature and etiology of any allergic rhinitis.  It is imperative that the claims folder, to include service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests, should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please state whether the Veteran has chronic allergic rhinitis;

b)  Is any chronic allergic rhinitis at least as likely as not (a 50 percent or higher degree of probability) as a result of service, to include the March 1991 complaint?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  Consideration should be given to the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  If the foregoing question cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

8.  The Veteran should be scheduled for a VA examination with a physician to ascertain the nature and etiology of any hypertension.  It is imperative that the claims folder, to include service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests, should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please state whether the Veteran has hypertension;

b)  Did hypertension at least as likely as not (a 50 percent or higher degree of probability) manifest during a period of active service (February 1966 to January 1969; January 1991-June 1991; October 5, 1994, to February 8, 1995)or within a year of separation from a period of active service, or did hypertension manifest during a period of ACDUTRA?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  Consideration should be given to the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  If the foregoing question cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

9.  The Veteran should be scheduled for a VA examination with a physician to ascertain the nature and etiology of any gastrointestinal disability, to include gastroenteritis.  It is imperative that the claims folder, to include service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests, should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please state whether the Veteran has a gastrointestinal disability, to include gastroenteritis; 

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran suffers from a gastrointestinal disability or residuals thereof as a result of a period of active service, to include the gastroenteritis in April 1991, or a period of ACDUTRA.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  Consideration should be given to the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  If the foregoing question cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

10.  The Veteran should be scheduled for a VA examination with a physician to ascertain the nature and etiology of any skin disability.  It is imperative that the claims folder, to include service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests, should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please state whether the Veteran has a skin disability manifested by rashes; 

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran suffers from a skin disability manifested by rashes that is a result of service, to include his Persian Gulf service from January 30, 1991, to May 17, 1991, and to include the May 1991 blemishes.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  Consideration should be given to the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  If the foregoing question cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

11.  Schedule the Veteran for a VA examination with a physician with appropriate expertise pertaining to his claimed joint and muscle pain, memory loss, fatigue, twitching hands, feet, and sleep disturbance.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report must reflect that the claims folder was reviewed.  All appropriate testing should be performed.  The examiner should respond to the following:

a) Does the Veteran have any pertinent signs and symptoms of joint and muscle pain, memory loss, fatigue, twitching hands, feet, and sleep disturbance, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis;

b) For any disability manifested by joint and muscle pain, memory loss, fatigue, twitching hands, feet, and sleep disturbance, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during a period of active service (February 1966 to January 1969; January 1991-June 1991; May 1 to May 9, 1992; October 5, 1994, to February 8, 1995), or is otherwise related to a period of active service or ACDUTRA.

All opinions and conclusions expressed must be supported by a complete rationale in a report. The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

12.  Upon completion of the above, readjudicate entitlement to service connection for residuals of rib fractures; residuals of concussion; right shoulder disability (per § 1153;§§ 3.303, 3.306); back disability; bilateral hearing loss; tinnitus; allergic rhinitis; hypertension; gastroenteritis with diarrhea; skin disability manifested by rashes; and, a disability manifested by joint and muscle pain, memory loss, fatigue, twitching hands, feet, and sleep disturbance, pursuant to § 1117.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


